MORROW, Presiding Judge.
The offense is murder; penalty assessed at confinement in the penitentiary for two years.
The proceedings appear regular. The evidence heard upon the trial is not brought up for review. There are no bills of exception in the record. We have been favored with no brief for the appellant.
Objections were urged against the charge of the court, but in the absence of knowledge of the evidence that was before the trial judge, this court is without any measure by which to determine the accuracy of the charge and must indulge the presumption that the trial court correctly instructed the jury.
The judgment is affirmed.

Affirmed.